It was error to direct a nonsuit upon the ground that the evidence established that plaintiff was guilty of contributory negligence as a matter of law. (See Hente v. Shercoop Corp., 289 N. Y. 140; Heimer v. Stento, 270 App. Div. 665; Richards v. Rohert Corp., 271 App. Div. 924, affd. 297 N. Y. 605; Barnett v. 41-43 East 28th St. Corp., 271 App. Div. 749.) Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ.